Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Remarks
Applicant’s amendment and/or arguments with respect to the prior Claim objections and 112(b) rejections overcome most of the objections and/or 112(b) rejections, however, pending/new claim objections and 112(b) rejections are included in this Office Action as discussed below.
Applicant’s arguments with respect to US 2019/0249560 included in the prior Office Action is persuasive as it pertains to Claim 1-19. 
Claim Objections
Claim 17 is objected to because of the following informalities:  In Line 3, the recitation of, “a inner diameter” should recite, “an inner diameter. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation of “an optimized number of long blades” in Lines 9-10 specifically, the term, “optimized number” is not understood as to what an optimized number is and how an optimized number is calculated, and consequently renders the scope of the claim unclear and indefinite.
Regarding Claim 5, the recitation of dj1” in Line 3 is not defined, and renders the scope of the claim unclear and indefinite.
Regarding Claim 6, the recitation of “the dip angle” in Line 7, 8, and 9 lacks antecedent basis.
Regarding Claim 14, the recitation of “a circumferential portion” in Line 2 is unclear if this refers back to the circumferential portion in Claim 1 Line 5 previously recited. For the purposes of prior art examination, the recitation is considered to mean the same one.
Claims 2-10 and 12-19 are also rejected by virtue of their dependency.
Allowable Subject Matter
Claim 11 is allowed.
Claims 1-10 and 12-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Primary Examiner, Art Unit 3745